



InvenTrust Properties Corp.


May 10, 2018


Ivy Greaner
[Address]
 
Dear Ivy,


InvenTrust Properties Corp. is pleased to extend you an offer of employment for
the position of Chief Operating Officer. In this position, you will be reporting
to Tom McGuinness, President and Chief Executive Officer.
The details of our offer are as follows:


Base Salary:
Your annual base salary will be $475,000.00, paid in bi-weekly installments on
alternate Fridays, less applicable taxes and withholdings. Your base salary will
be reviewed for increase on an annual basis, beginning in early 2019, consistent
with the practices of the organization at large and other senior level
executives.


Incentive Compensation:
As of your date of hire, you will be eligible to participate in both components
of InvenTrust’s discretionary incentive programs including an annual cash bonus,
beginning in performance year 2018, and long term incentives (“LTI”).
The target annual cash bonus for your position is 90% of your base salary.
Eligibility for this bonus is based on individual job performance (25%), Company
performance (75%) and your continued active employment through the bonus payout
date. If earned, your 2018 bonus will be paid in early 2019 and will be
pro-rated based on your start date. Performance targets are identified in
writing annually and approved by the Board of Directors.
The 2018 annual LTI award for your position is Restricted Stock Units (RSUs)
with a value of $500,000. Vesting on this award is 33% on 12/31/18, 33% on
12/31/19 and 34% on 12/31/20. Dividend equivalent payments on unvested shares
will be made on a quarterly basis.
Additional Considerations:
You will receive a one-time signing bonus of $100,000.00, subject to applicable
taxes and withholdings. This bonus will be paid as follows: $50,000.00 to be
paid on the first regular pay date following your date of hire and the remaining
$50,000.00 to be paid two pay periods later.
The Company will reimburse for the cost of reasonable and customary relocation
costs. Additionally, the company will pay for 2 round trips between Chicago and
San Francisco, CA and/or Florida (with accommodations) for house hunting
purposes and the cost of one-way transportation to Chicago at the time of the
final move.
Paid Time Off:
The Company provides paid time off for holidays, floating holidays, vacation and
sick days.
•
InvenTrust Properties observes nine (9) company holidays per year.

•
Officers of the Company are awarded five (5) floating holidays for every 12
months of employment which are awarded on your date of hire and anniversary date
in subsequent years.

•
You are entitled to three (3) weeks of vacation per year. Vacation is earned and
distributed on an accrual basis in each pay period.

•
Full-time employees are awarded six (6) sick days for every year of employment
to a cumulative maximum of 30 days.

•
Additional details on Paid Time Off are available in the Company handbook which
may change from time to time



Benefits:
You will be eligible to participate in group insurance and benefit plans
available to InvenTrust employees as summarized on the attached Benefits at a
Glance document. As a new hire, your eligibility begins on the first day of
employment. During your first week of employment, we will review all the
benefits programs.


This employment offer is made contingent upon your successful completion of the
pre-employment background check, drug test and provision of all necessary
documents. InvenTrust is an at-will employer. By your signature you agree to the
terms of this offer.







--------------------------------------------------------------------------------





We are pleased that you have considered InvenTrust and are excited to have you
as a part of our team. Please do not hesitate to contact me should you have any
questions regarding this offer. We look forward to hearing from you soon.


Regards,


Tom McGuinness


President and Chief Executive Officer




___________________________________________________        __________________________________
Signature of Acceptance                            Date


___________________________________________________
Printed Name





